Pee Cubiam.
This is defendants’ rule to show cause why a verdict in favor of the plaintiff should not be set aside. The case was tried at the Middlesex Circuit and resulted in a verdict for the plaintiff and against both defendants for $12,500.
Both defendants attack the verdict on this rule, the only ground being that the verdict is clearly contrary to the weight of the evidence, both with respect to the negligence of the defendant and with respect to plaintiff’s contributory negligence.
The plaintiff was riding his motorcycle in a southerly direction along his right hand side of Amboy avenue in Perth Amboy. The defendant Perth Amboy Auto Wrecking Company’s automobile was being operated in a northerly direction along the same street, being driven by the defendant Eeldman. The proofs-tended to show, as we think, that Eeldman, after leaving the place where he had parked for a moment, cut across the highway to-his left immediately in front of plaintiff’s motorcjrcle, intending to go into his garage which was on the other side of the street, and that he did this without giving any signal of such intention whatsoever. The collision took place, according to plaintiff’s witnesses, about three or four feet from the westerly curb, or the curb to the right of the plaintiff as he was proceeding, the left front of defendant’s car striking plaintiff’s left leg. We think, after considering the testimony produced by the defendant, more or less contradictory of that which we have recited, that the jury was justified in finding that the accident was caused by the negligence of the defendant driver, and that the plaintiff was not guilty of contributory negligence. Also we are unable to say that the verdict in either respect is against the weight of the evidence.
The rule to show cause will be discharged.